     Case 3:19-cv-00828-BAS-LL Document 24 Filed 06/22/20 PageID.204 Page 1 of 4



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   HOUSTON CASUALTY COMPANY,                           Case No.: 19cv828-BAS-LL
12                                      Plaintiff,       ORDER GRANTING IN PART AND
     v.                                                  DENYING IN PART JOINT MOTION
13
                                                         TO AMEND SCHEDULING ORDER
14   CIBUS US LLC,
                                      Defendant.         [ECF No. 23]
15
16
17          Currently before the Court is the Parties’ “Joint Motion to Amend Scheduling
18   Order.” ECF No. 23. The Parties request a 120-day extension of all remaining pre-trial
19   deadlines. Id. at 4. In support, the Parties state Defendant’s offices in San Diego and North
20   America “have been closed for over two months due to the COVID-19 pandemic” and
21   employees in these offices “have been subject to various local orders that have limited their
22   productivity and access to necessary information” which has decreased Defendant’s ability
23   to “identify and gather the full set of documents” responsive to Plaintiff’s document
24   requests. Id. at 3.
25          Defendant specifically notes that further responsive documents may include
26   “voluminous” e-mails “which span the accounts of several” employees “and are estimated
27   to exceed 90 GB of material.” Id. Defendant additionally states it has identified over 50,000
28   separate documents that still require review. Id. Given the above, Defendant states it “does

                                                     1
                                                                               19cv828-BAS-LL
     Case 3:19-cv-00828-BAS-LL Document 24 Filed 06/22/20 PageID.205 Page 2 of 4



1    not anticipate” being able to complete its document production until “approximately mid-
2    August” and the Parties therefore request an 120-day extension in order to facilitate their
3    ability to conduct depositions and expert discovery. Id. This is the Parties’ second request
4    to continue deadlines in this case. See ECF Nos. 21, 22.
5                                           ANALYSIS
6          Once a Rule 16 scheduling order is issued, the dates set forth therein may be
7    modified only “for good cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4); see
8    also ECF No. 15 at 7 (“The dates and times set forth herein will not be modified except for
9    good cause shown.”). The Rule 16 good cause standard primarily focuses on the diligence
10   of the moving party. Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir.
11   1992). Essentially, “the focus of the inquiry is upon the moving party’s reasons for seeking
12   modification.” Id. If the moving party “was not diligent, the inquiry should end.” Id.
13         Here, the Court does not find good cause to extend the pre-trial deadlines for the
14   length of time requested. From the record, Plaintiff propounded its First Set of Requests
15   for Production on January 16, 2020. See ECF No. 23-2 at 2. Plaintiff propounded a Second
16   Set of Requests for Production on March 25, 2020. Id.
17         Defendant therefore appears to have had over six months to gather documents in
18   response to Plaintiff’s First Set of RFPs and almost three months to gather documents in
19   response to Plaintiff’s Second Set of RFPs. Although the Court is sympathetic to logistical
20   issues Defendant may have encountered given the current COVID-19 public health
21   emergency, the Court is unable to determine how this emergency fully accounts for
22   Defendant’s inability to complete its document productions within the Court’s deadline.
23         The Court is also not particularly reassured by Defendant’s current representation
24   that despite its “best efforts” it does not “anticipate” being able to complete its document
25   production until “approximately” mid-August. ECF No. 23-1 at 2. A scheduling order “is
26   not a frivolous piece of paper, idly entered, which can be cavalierly disregarded by counsel
27   without peril.” Johnson, 975 F.2d at 610.
28

                                                  2
                                                                              19cv828-BAS-LL
     Case 3:19-cv-00828-BAS-LL Document 24 Filed 06/22/20 PageID.206 Page 3 of 4



1          The Court is mindful however that the procedural rules governing civil actions are
2    to be construed to achieve the just determination of every action. See Fed. R. Civ. P. 1;
3    Rodgers v. Watt, 722 F.2d 456, 459 (9th Cir. 1983) (“It is well settled that the Federal
4    Rules of Civil Procedure are to be liberally construed to effectuate the general purpose of
5    seeing that cases are tried on the merits and to dispense with technical procedural
6    problems.” ).
7          In balance, in order to effectuate the general purpose of seeing that this case is
8    decided on the merits, the Court GRANTS IN PART and DENIES IN PART the Parties’
9    Joint Motion as follows:
10
11                                           Current Date                  New Date
12       Fact Discovery Deadline              July 1, 2020              August 31, 2020
13           Plaintiff’s Expert              June 30, 2020              August 28, 2020
14       Designations/ Defendant’s
           Expert Designations
15
           Supplemental Expert               July 31, 2020            September 29, 2020
16
              Designations
17
            Expert Disclosures               June 30, 2020              August 28, 2020
18
        Rebuttal Expert Disclosures          July 31, 2020            September 29, 2020
19
             Expert Discovery               August 31, 2020             October 30, 2020
20
              Pretrial Motions            September 30, 2020          November 30, 2020
21
22         Mandatory Settlement          September 22, 2020 at       December 16, 2020 at
               Conference                     1:30 p.m.                   9:30 a.m.
23
           Mandatory Settlement           September 11, 2020           December 7, 2020
24          Conference Briefs
25          Pretrial Disclosures          December 28, 2020            February 22, 2021
26
            Memorandum of                 December 28, 2020            February 22, 2021
27     Contentions of Fact and Law
28

                                                 3
                                                                             19cv828-BAS-LL
     Case 3:19-cv-00828-BAS-LL Document 24 Filed 06/22/20 PageID.207 Page 4 of 4



1          Local Rule 16.1.f.4.a         January 4, 2021             March 1, 2021
2             Requirements
3        Proposed Pretrial Order         January 11, 2021            March 8, 2021
4        Lodging of Pretrial Order       January 19, 2021            March 15, 2021
5          Pretrial Conference       February 1, 2021 at 11:00   March 29, 2021 at 11:00
6                                              a.m.                       a.m.

7           Motions in Limine           February 15, 2021            April 12, 2021
8        Responses to Motions in          March 1, 2021              April 26, 2021
                Limine
9
10      Trial Documents Deadline          March 1, 2021              April 26, 2021

11      Final Exhibit and Witness        March 15, 2021              May 18, 2021
                  Lists
12
        Motions in Limine Hearing    March 22, 2021 at 10:30     May 17, 2021 at 10:30
13                                            a.m.                       a.m.
14
                   Trial              March 30, 2021 at 9:00      May 25, 2021 at 9:00
15                                            a.m.                       a.m.
16        The Parties are advised that no further extensions will be granted absent
17   exceptional circumstances.
18         IT IS SO ORDERED.
19
20   Dated: June 22, 2020
21
22
23
24
25
26
27
28

                                              4
                                                                         19cv828-BAS-LL
